NOT FOR PUBLICATION

                        UNITED STATES COURT OF APPEALS                           FILED
                                  FOR THE NINTH CIRCUIT                          SEP 07 2010

                                                                           MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS

ABEL ALFONSO MACHUCA-                                 No. 07-73629
SEGURA,
                                                      Agency No. A91-526-203
              Petitioner,

  v.                                                  MEMORANDUM *

ERIC H. HOLDER, Attorney General,**

              Respondent.


                            On Petition for Review of an Order of the
                                 Board of Immigration Appeals

                                Submitted September 2, 2010***
                                     Pasadena, California

Before: O’SCANNLAIN, GOULD and IKUTA, Circuit Judges.

       The Board of Immigration Appeals (“BIA”) did not err in rejecting

Machuca-Segura’s collateral attack on his 1992 deportation order. Applying the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             Eric H. Holder is substituted for his predecessor Michael B. Mukasey
as United States Attorney General. Fed. R. App. P. 43(c)(2).
        ***
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
law in effect as of the 1992 deportation hearing, see Matter of Malone, 11 I. & N.

Dec. 730, 731–32 (BIA 1966); see generally Hernandez-Almanza v. INS, 547 F.2d

100, 102–03 (9th Cir. 1976), an Immigration Judge (“IJ”) had a duty to inform an

alien of relief for which he was eligible based on information in the record, see 8

C.F.R. § 242.17(a) (1992). The IJ had no duty, however, to inform Machuca-

Segura of his eligibility for relief as a lawful permanent resident, because

Machuca-Segura deliberately concealed his identity and facts relevant to that

status. See, e.g., Moran-Enriquez v. INS, 884 F.2d 420, 422 (9th Cir. 1989).

Machuca-Segura has also failed to establish that his statutory right to counsel was

violated at the 1992 deportation hearing, see Comm. of Cent. Am. Refugees v. INS,

795 F.2d 1434, 1439 (9th Cir. 1986), or that the unavailability of a transcript from

the hearing resulted in prejudice, see Silva v. Carter, 326 F.2d 315, 322 (9th Cir.

1963). Accordingly, the IJ’s issuance of the 1992 deportation order was not a

gross miscarriage of justice. Ramirez-Juarez v. INS, 633 F.2d 174, 175–76 (9th

Cir. 1980) (per curiam).

      We also reject Machuca-Segura’s claim that his due process rights were

violated in the 2005 and 2007 removal proceedings. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000). Machuca-Segura concedes that the IJ recused himself

upon learning that he had been the trial attorney in the 1992 proceeding.


                                          2
Moreover, Machuca-Segura has not identified any information in the missing

transcripts for the 2005 and 2007 hearings that would have altered the outcome of

his case. United States v. Medina, 236 F.3d 1028, 1032 (9th Cir. 2001).

      Because the 1992 deportation order did not result from a gross miscarriage

of justice, it retains its validity and effectively terminated Machuca-Segura’s status

as a lawful permanent resident. See 8 U.S.C. § 1101(a)(20) (1988); see also 8

C.F.R. § 1001.1(p); Foroughi v. INS, 60 F.3d 570, 575 (9th Cir. 1995). He is

therefore ineligible for cancellation of removal under 8 U.S.C. § 1229b(a) or

waiver of inadmissibility under 8 U.S.C. § 1182(c) (1994), both of which expressly

apply only to lawful permanent residents.

      PETITION DENIED.




                                          3